UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                  X
ROMAN KRAVCHINA,
                                                             DECISION & ORDER
                      Petitioner,                            19-CV-1279(WFK)

               V.



PEOPLE OF THE STATE OF NEW YORK,

                      Respondent.
                                                   X
WILLIAM F. KUNTZ,II, United States District Judge.

       By petition dated February 20, 2019,pro se petitioner Roman Kravchina("Petitioner")
brings this writ of habeas corpus pursuant to 28 U.S.C. § 2254 seeking to challenge his 2014
Richmond County, New York conviction under Indictment No. 56/2014. Petitioner is currently
being held at Hudson Correctional Facility by U.S. Immigration and Customs Enforcement.
Petitioner's request to proceed informa pauperis pursuant to 28 U.S.C. § 1915 is granted.
Pursuant to Rule 4 ofthe Rules Governing Section 2254 Cases,the Court has conducted an

initial consideration ofthis petition and,for the reasons set forth below,the petition is dismissed,
   a. Petitioner is No Longer in Custodv

   28 U.S.C. § 2254(a) authorizes federal courts to "entertain an application for a writ of habeas
corpus in behalf ofa person in custody pursuant to the judgment of a State court. The petitioner
must"be 'in custody' under the conviction or sentence under attack at the time his petition is
filed." Maleng v. CooK 490 U.S. 488,490-91 (1989)(citing Carafas v. LaVallee, 391 U.S. 234,
238(1968)). When a petitioner's sentence for a conviction has fully expired, the conviction may
not be challenged because the petitioner is no longer "in custody" pursuant to that conviction.
Lackawanna Cty. Dist. Attorney v. Coss^ 532 U.S. 394,401-02(2001). The collateral
consequences of a conviction for which the sentence has completely expired are insufficient to
render a petitioner "in custody" under 28 U.S.C. § 2254(a). Maleng,490 U.S. at 492.
       Here, Petitioner pled guilty on July 1,2014 to grand larceny in the fourth degree and petit
larceny, in Richmond County,New York, with the understanding that he would enter a drug
treatment program to avoid incarceration. See Petition at 4,ECF No. 1. On November 20,2014,
after failing to complete the drug treatment program, petitioner was sentenced to a term ofsix
months imprisonment. Id. Thus, petitioner is not in custody pursuant to his 2014 Richmond
County conviction, which he challenges here. See Ogunwomoju v. United States, 512 F.3d 69,
75(2d Cir. 2008)(concluding immigration detention as a result of a criminal conviction was not
"in custody" for purposes of § 2254).

    b. Petition is Time-Barred

       Furthermore, the petition is also time-barred under the Antiterrorism and Effective Death
Penalty Act of 1996("AEDPA").' 28 U.S.C. § 2244(d). Petitioner alleges he pled guilty on


 The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")provides in relevant part that:
       (1)A 1-year period of limitation shall apply to an application for a writ of habeas corpus by a
       person in custody pursuant to the judgment ofa State court. The limitation period shall run from
        the latest of-

                (A)the date on which the judgment became final by the conclusion of direct
                 review or the expiration ofthe time for seeking such review;

                (B)the date on which the impediment to filing an application created by State
                 action in violation of the Constitution or laws ofthe United States is removed, if
                 the applicant was prevented from filing by such state action;

                (C)the date on which the constitutional right asserted was initially recognized
                by the Supreme Court and made retroactively applicable to cases on collateral
                 review; or

                (D) the date on which the factual predicate ofthe claim or claims presented
                 could have been discovered through the exercise of due diligence.

       (2)The time during which a properly filed application for State post-conviction or other collateral
       review with respect to the pertinentjudgment or claim is pending shall not be counted toward any
        period oflimitation under this subsection.
July 1, 2014 and was sentenced to incarceration on November 20,2014. See Petition at 4.
Petitioner did not appeal his plea. Since petitioner did not appeal his conviction, his judgment of
conviction became final on or about December 22,2014, when the time for filing a notice of

appeal to the Appellate Division expired. See Bethea v. Girdich,293 F.3d 577,578(2d Cir.
2000)(determining conviction becomes final"when[a petitioner's] time for filing a notice of
appeal from his judgment of conviction expire[s]"); N.Y. C.P.L.R. § 460.10(1)(a)("A party
seeking to appeal from a judgment or a sentence ... must, within thirty days after imposition of
the sentence ... file with the clerk ofthe criminal court... a written notice of appeal.").

Therefore, petitioner had until approximately December 22,2015 to file a timely habeas corpus
petition. The instant petition was filed more than three years and one month after the expiration
ofthe one-year statute of limitation period.

        The instant petition for a writ of habeas corpus is therefore denied. A certificate of
appealability shall not issue because petitioner has not made a substantial showing ofthe denial
ofa constitutional right. 28 U.S.C. § 2253(c)(2). The court certifies that any appeal from this
order would not be taken in good faith and therefore informa pauperis status is denied for the
purpose of an appeal. Coppedge v. United States, 369 U.S. 438,444-45 (1962).
                                                               SO ORDERED.



                                                                  s/William F. Kuntz, II

                                                                WILLIAM F. K
                                                                United States Distndt/udge

Dated: Brooklyn, New York
        March 6,2019




28 U.S.C. § 2244(d); Lindh v. Murphy, 521 U.S. 320,327(1997)(interpreting § 2244 "to apply to the
general run of habeas cases... when those cases had been filed after the date ofthe Act ).
